Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150677                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 150677
                                                                    COA: 321045
                                                                    Ottawa CC: 13-037857-AR
  BRANDON MICHAEL HALL,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing: (1) whether MCL 168.937 and MCL 168.544c conflict such that the
  defendant’s conduct may only be charged under the latter statute; (2) whether the ‘rule of
  lenity’ is relevant in this case; and (3) whether charging the defendant with felony forgery
  under MCL 168.937 would violate his due process rights. The parties should not submit
  mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2015
           s0519
                                                                               Clerk